Case 1:17-cv-01062-HYJ-SJB ECF No. 253, PageID.7581 Filed 05/25/21 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION


BEVERLY ZIMMERMAN, et al., on behalf of
themselves and all others similarly situated,
       Plaintiffs,                                                  Case No. 1:17-cv-1062

v.                                                                  Hon. Hala Y. Jarbou
THE 3M COMPANY f/k/a Minnesota Mining
and Manufacturing Co., et al.,
       Defendants.

      MOTION TO MODIFY THE DECEMBER 22, 2020 SCHEDULING ORDER

       Pursuant to Federal Rule of Civil Procedure 16(b)(4), Defendant Wolverine World Wide,

Inc. (“Wolverine”), respectfully requests that the Court modify the Scheduling Order (ECF No.

207) by extending all remaining scheduled deadlines by at least ninety (90) days. Wolverine’s

Motion is supported by the accompanying Memorandum in Support.

                                          Respectfully submitted,

Dated: May 25, 2021                       /s/ Michael D. Daneker

                                          Michael D. Daneker
                                          Stephanie Weirick
                                          ARNOLD & PORTER KAYE
                                          SCHOLER LLP
                                          601 Massachusetts Ave., NW
                                          Washington, DC 20001
                                          Telephone: (202) 942-5000

                                          Thomas M. Amon
                                          R. Michael Azzi
                                          WARNER NORCROSS + JUDD LLP
                                          900 Fifth Third Center
                                          111 Lyon Street, NW
                                          Grand Rapids, MI 49503

                                          Attorneys for Defendant Wolverine World Wide, Inc.
Case 1:17-cv-01062-HYJ-SJB ECF No. 253, PageID.7582 Filed 05/25/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

I certify that on May 25, 2021, I electronically filed the foregoing document with the Clerk of the
Court using the ECF system, which will send notification of such filing to all counsel of record.


                                               /s/ Michael D. Daneker
                                               ARNOLD & PORTER KAYE
                                               SCHOLER LLP
                                               601 Massachusetts Ave., NW
                                               Washington, DC 20001
                                               (202) 942-5000
                                               Michael.Daneker@arnoldporter.com




                                                  2
